Title: From John Adams to Edmé Jacques Genet, 29 April 1780
From: Adams, John
To: Genet, Edmé Jacques


     
      Dear Sir
      Paris April 29. 1780
     
     Do you think it worth while to work into your next Article, from London, the following Observation of Lord Bolinbroke?
     
      
       
        “The precise Point, at which the Scales of power turn, like that of the Solstice, in either Tropic, is imperceptible to common Observation; and, in one case, as in the other, Some progress must be made, in the new direction, before the change is perceived. They who are in the sinking Scale, for in the political ballance of power, unlike to all others, the Scale that is empty Sinks, and that which is full rises; they who are in the Sinking Scale do not easily come off, from the habitual prejudices of Superiour Wealth, or power, or Skill, or courage, nor from the Confidence, that these Prejudices inspire. They who are in the rising Scale, do not immediately feel their Strength, nor assume that Confidence in it, which successfull Experience gives them afterwards. They who are the most concerned to watch the Variations of this ballance, misjudge often, in the Same manner, and from the Same Prejudices. They continue to dread a Power no longer able to hurt them, or they continue to have no apprehension of a Power, that grows daily more formidable. Spain verified, the first Observation, when proud and poor, and enterprizing and feeble, she Still thought, herself a Match for France, France verified the Second Observation, when the tripple Alliance, Stopped the Progress of her Arms, which Alliances much more considerable, were not able to effect afterwards. The other principal powers of Europe, in their turns, have verified the third Observation in both its parts.”
        Sketch of the History and State of Europe.
       
      
     
     These Observations were never more remarkably verified, than in these times. The English proud and porr, and enterprising and feeble, Still think themselves a Match for France and Spain, and America if not for all the World, but this delirium cannot last long.
     France and Spain and Holland continue to dread, a Power no longer able to hurt them, but this will be over as Soon.
     England continues to have Small Apprehensions of Powers, that grow daily more formidable but these Apprehensions will increase every day.
     Your Correspondant from London or Antwerp, among his Lamentations over the Blindness and Obstinacy, and Madness of the Ministry, may introduce these Observations with Propriety enough.
     The Ballance of Power, was never perhaps Shifted, in So remarkable a manner, and in So short a Space of Time. If the Minds of the French and Spaniards had grown in Confidence, in proportion to the Growth of their power; and if the Confidence of the English, had decreased in proportion to the diminution of theirs, it would have been all over, with England, before now.
     You know very well, that Lord Bolinbroke was the most eloquent Writer, that England ever produced. His political Writings, particularly, are more admired than any in that Language. His Name and Authority, added to the obvious Truth of these Observations, and their apposite Application to the present times, will make an Impression upon many minds, in all the nations at War. If you think so, and that it will increase the Spirit of our Friends, and diminish the Insolence of our Ennemies, as it ought, you will make Use of it, in your own excellent manner. If not, burn it.
     Your Friend
    